Citation Nr: 0506914	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-23 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for pulmonary emphysema due 
to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from November 1966 
to October 1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, denying entitlement to service connection for 
mild chronic pulmonary emphysema based on Agent Orange 
exposure.  

In September 2004, the veteran presented testimony before the 
undersigned at a video conference hearing conducted between 
the RO and the Board Central Office.  A transcript of that 
hearing is contained  in the claims folder.


FINDINGS OF FACT

1.  The veteran served in Vietnam and was exposed to 
herbicide agents.  

2.  Pulmonary emphysema is not due to herbicide agent 
exposure.  


CONCLUSION OF LAW

Pulmonary emphysema was not incurred as a result of in-
service exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.307, 3.309, 3.326 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit all 
relevant evidence in their possession.  38 C.F.R. § 3.159(b).  
VA has fulfilled these requirements in this case by a VCAA 
letter issued in March 2003.  The letter appropriately 
notified the veteran what VA would do and what the appellant 
must do in furtherance of his claim, and informed him of what 
would be required to submit for his claim to be granted.  The 
RO then also requested that the veteran submit evidence he 
may have in furtherance of his claim.  By that letter as well 
as by the June 2003 rating action, a July 2003 statement of 
the case, and a February 2004 supplemental statement of the 
case, the RO also informed the veteran of development that 
was undertaken in furtherance of his claim, and of evidence 
that was received.  

All indicated pertinent VA and private treatment records have 
been requested or received and associated with the claims 
folder, including from VA and private treating physicians 
which the veteran enumerated in his hearing testimony in 
September 2004.  The veteran was also afforded a VA 
examination in June 2003 to assess his claimed pulmonary 
emphysema.  While that examiner did not address whether 
pulmonary emphysema was related to service this claim is 
limited to the issue of entitlement to service connection for 
pulmonary emphysema due to herbicide agent exposure.  It is 
not a claim of entitlement to service connection on a direct 
basis.  As discussed below, while the veteran is at liberty 
to obtain medical opinion evidence to establish a causal 
association between herbicide agent exposure in service and 
his current pulmonary emphysema, pursuant to Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994), VA need not assist in 
that endeavor, since VA has already made a medically-based 
determination of diseases for which there is a causal 
association with herbicide agent exposure.  Those diseases 
are enumerated in 38 C.F.R. § 3.309(e).  The Secretary of 
Veterans Affairs has determined that there is no causal link 
to herbicide agent exposure for diseases, such as pulmonary 
emphysema, not enumerated in 38 C.F.R. § 3.309(e).  See 
Notice, 68 Fed.Reg. 27630-41 (2003).

Hence, all appropriate development has been undertaken in 
this case.  In view of the foregoing, the actions taken in 
the course of this appeal comply with all of the requirements 
of law, thereby allowing the Board to consider the issue on 
appeal.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Assuming argued that VA failed to fulfill any duty to notify 
and assist the claimant, the Board finds any such error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection Claim as Due to Herbicide Agent Exposure

In this case, the claim considered is solely one of 
entitlement to service connection for pulmonary emphysema due 
to herbicide agent exposure.

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue. 38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307, 3.309.  A veteran who served 
in the Republic of Vietnam during the Vietnam era is presumed 
to have been exposed during such service to these herbicide 
agents, unless there is affirmative evidence to establish 
that the veteran was not exposed to herbicide agents during 
that service.  38 U.S.C.A. § 1116(f).  Because the veteran 
served in the Republic of Vietnam during the Vietnam era, he 
is presumed to have been exposed at that time to herbicide 
agents.  However, diseases that the Secretary has associated 
with herbicide agent exposure do not include pulmonary 
emphysema.  38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between herbicide agent exposure 
and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  68 Fed.Reg. 27630-41 (2003).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee.  
Notably, the veteran, as a lay person, is not competent to 
offer an opinion which requires medical expertise.  Thus, his 
statements and testimony pertaining to the etiology of his 
pulmonary emphysema as due to herbicide agents cannot serve 
as a medical basis for that association in support of his 
claim.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
veteran has presented no clinical evidence or medical opinion 
that would establish a link between his pulmonary emphysema 
and herbicide agent exposure.  Further, he has not indicated 
the existence of any such affirmative medical evidence.

The medical records do establish that the veteran has 
pulmonary emphysema.  A September 2003 VA treatment 
evaluation of the veteran including based on chest X-rays 
resulted in a diagnosis of mild chronic pulmonary emphysema.  
A May 1994 VA general examination noted that the veteran had 
a known history of chronic obstructive pulmonary disease or 
bronchitis since 1979.  

While the veteran has in testimony disputed that he had a 
heavy cigarette smoking history (and he thus disputes a well-
documented, long history of heavy smoking as recorded over 
several years of medical treatment records within claims 
folder), this question of smoking as an alternate potential 
cause of the veteran's pulmonary emphysema is immaterial to 
this case.  All that is relevant here is the absence of any 
competent evidence of a causal link between in-service 
herbicide exposure and his current pulmonary emphysema.  As 
discussed above, the veteran was afforded the opportunity and 
was requested to provide medical evidence to support his 
claim of pulmonary emphysema as due to herbicide agent 
exposure in service, but has failed to do so.  

Based on the medically informed negative opinion of the 
Secretary and the absence of any positive medical evidence, 
the Board concludes that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
pulmonary emphysema as due to herbicide agent exposure.  


ORDER

Service connection for pulmonary emphysema as due to 
herbicide agent exposure is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


